Citation Nr: 0915355	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-29 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right hip, Muscle Group XVII, currently 
rated as 20 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1949 to June 
1952.  

This appeal arises from April and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The Board of Veterans' Appeals (Board) in January 2008 and 
remanded the claims for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of the benefits sought.  

In response to the June 2008 supplemental statement of the 
case, the Veteran submitted a statement in September 2008.  
He indicated he agreed with the 10 percent rating assigned 
for his service-connected synovitis of the right knee, raised 
a claim for an increased rating for his residuals of gunshot 
wounds to the stomach, and requested a hearing before a 
Veterans Law Judge at the RO.  

In an October 2008 decision and remand the Board interpreted 
the September 2008 of the Veteran as a withdrawal of the 
appeal of the issue of an increased rating for the right knee 
and dismissed the appeal.  The claims were then remanded to 
afford the Veteran a hearing at the RO before a Veterans Law 
Judge.  

The claim for an increased rating for residuals of gunshot 
wounds to the stomach, rated as 10 percent disabling, under 
the criteria for rating abdominal adhesions, was referred to 
the RO for appropriate action.  In reviewing the claims 
folder, the Board finds that this issue has not been 
developed or certified for appellate review and will again 
refer it to the RO.  

A January 2009 letter to the Veteran informed him that his 
hearing before a member of the Board at the RO was scheduled 
for February 23, 2009.  The Veteran failed to report for the 
hearing.  The claims folder does not include any 
correspondence or communication from the Veteran explaining 
why he failed to appear or requesting that his hearing be 
rescheduled.  

The claims have now been returned to the Board for appellate 
review.  The development ordered by the Board has been 
completed to the extent possible and the claims and are now 
ready for further appellate consideration.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999). 

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was engaged in combat with the enemy.  

2.  The Veteran's psychiatric symptoms do not meet the 
criteria for diagnosis of PTSD.  

3.  The Veteran's residuals of gunshot wound to Muscle Group 
XVII resulted in moderate injury to the muscle group.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304(f) (2008).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of gunshot wounds to the right hip have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.56, 
4.73, Diagnostic Code 5317 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

By letters dated in November 2003, February 2008, November 
2008, VA satisfied foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim.  

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
February 2008 providing him the information required by 
Dingess.

During the pendency of this appeal, on January 30, 2008, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued a decision in the appeal 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to increased ratings 
claims and outlined the information which must be included 
notices to veteran's filing a claim for increased rating.  A 
letter was sent to the Veteran in May 2008 which provided him 
the information outlined in Vazquez/Flores.  It included 
notice of the criteria for rating disability due to muscle 
injury in Muscle Group XVI, examples of the types of medical 
and lay evidence that are relevant to establishing 
entitlement to increased compensation, and how his disability 
affected his ability to work.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Service Connection for PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304 (f)(2008).  

Service records clearly demonstrate the Veteran served in the 
Korean War and was wounded in action.  He was awarded a 
Purple Heart.  There is no question that he was engaged in 
combat with the enemy.  He has reported having dreams about 
the ambush in which he was wounded in Korea.  

The pivotal question in this case is whether the Veteran's 
psychiatric symptoms meet the criteria for a diagnosis of 
PTSD.  The Board in the January 2008 remand ordered a VA 
examination specifically to answer the question of whether 
the Veteran has PTSD.  

VA records beginning in September 2003 demonstrate the 
Veteran was being treated for alcohol dependence.  He had 
symptoms of anxiety, nervousness and fatigue.  In October 10, 
2003, a VA nurse practictioner, who was the Veteran's primary 
care provider included in a physical examination report an 
assessment of PTSD.  The October 10, 2003 record does not 
include any mental status evaluation or a listing of 
psychiatric symptoms reported by the Veteran.  

An October 14, 2003 Substance Abuse Clinical Summary includes 
diagnoses by a clinical psychologist of alcohol dependence in 
early remission and "R/O PTSD."  A psychological evaluation 
was conducted.  The Veteran met the criteria for enrollment 
in the substance abuse outpatient program.  During the 
evaluation the Veteran reported having constant dreams about 
being ambushed and intrusive thoughts when he was not 
working.  

The RO arranged for the Veteran to be examined to determine 
if his symptoms supported a diagnosis of PTSD.  In December 
2003, a VA compensation and pension examination was 
conducted.  The VA psychologist reviewed the claims folder, 
the Veteran's VA medical records, and conducted a clinical 
interview with the Veteran.  In the report, the psychologist 
noted the Veteran's substance abuse provider had indicated a 
"suspicion' of PTSD but had not documented symptoms for the 
disorder.  The Veteran had been offered a referral to the 
PTSD program for further evaluation of his symptoms.  The 
symptoms noted in the record were limited to nightmares and 
intrusive thoughts.  The Veteran reported experiencing 
recurrent dreams of the ambush he experienced in combat.  
Since he ceased using alcohol and started on medication, they 
had abated a great deal.  The Veteran did not demonstrate or 
report any avoidance symptoms.  He had no difficulty or 
reluctance in discussing his combat and other military 
experiences.  He was socially involved with a number of 
friends and enjoyed good relationships with his family.  He 
reported no emotional numbing or estrangement from others.  
He did not report any inappropriate or explosive expressions 
of anger.  The VA psychologist concluded the Veteran 
presented with some PTSD symptoms, most notably occasional 
dreams and intrusive thoughts, but did not exhibit symptoms 
of the full diagnostic criteria for a formal diagnosis of 
PTSD.  The only diagnosis was alcohol dependence in early 
remission.  

VA outpatient treatment records dating from January 2004 
include diagnoses of adjustment disorder and depression.  
There is no diagnosis of PTSD.  In April 2006 and June 2007 
short PTSD screenings were negative.  The Veteran did not 
endorse symptoms indicative of PTSD.  

A second VA compensation and pension examination was 
conducted by a VA psychologist in March 2008.  The 
psychologist reviewed the claims folder and the Veteran's 
medical records.  He concluded the Veteran's symptoms did not 
meet the criteria for diagnosis of PTSD.  He diagnosed a 
depressive disorder and alcohol dependence in full remission.  
The Veteran's symptoms were most typically associated with, 
both in the clinical record and by the Veteran's reports on 
current examination, the hardships and limitations of his 
multiple medical problems.  

In weighing the evidence, the Board found only two references 
to a diagnosis of PTSD.  The first in October 2003 did not 
include any documentation of symptoms or a psychological 
evaluation.  The second notation in October 2003 was prefaced 
by the abbreviation "R/O."  In an April 2004 letter, the 
Veteran's representative asserted that "R/O" represented 
"result of;" in other words, that the Veteran's alcohol 
dependence was the result of PTSD.  However, "R/O" is 
generally accepted in the medical community as an 
abbreviation for "rule out."  The VA psychologist indicated 
in December 2003 a suspicion of, or a possible diagnosis to 
be considered or ruled out.  In other words, it is a 
diagnosis that is suggested by history, findings, etc., that 
has not been confirmed but is to be considered and ruled out.  
The October 2003 diagnoses of PTSD are of no probative value 
as they are not supported by either a mental status 
evaluation or documentation of symptoms supporting the 
diagnosis of PTSD.  

The Veteran was afforded two full scale evaluations to 
determine if his symptoms met the criteria for a diagnosis of 
PTSD.  The VA psychologist found no documentation of 
sufficient symptoms either in VA treatment records or 
sufficient endorsement by the Veteran in his reports as to 
his symptoms to support a diagnosis of PTSD.  The examiner 
not only found insufficient symptomatology to support a 
diagnosis of PTSD, he explained that the symptoms exhibited 
by the Veteran were related to his medical problems not to 
PTSD.  The evidence indicating the Veteran's psychiatric 
symptoms are not related to PTSD outweighs the evidence in 
support of diagnosis of PTSD.  

The regulations defining the criteria for service connection 
for PTSD, require a diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a)(2008).  See 38 C.F.R. § 3.304(f).  The 
regulations at 38 C.F.R. § 4.125(a) provide that if a 
diagnosis of a mental disorder does not conform to DSM, IV, 
or is not supported by the findings on the examination 
report, the rating agency is to return the report to the 
examiner to substantiate the diagnosis.  (DSM, IV refers to 
the Diagnostic and Statistical Manual of the American 
Psychiatric Association, IV, which includes the guidelines 
and criteria for diagnosis of psychiatric disorders.)  VA 
complied with 38 C.F.R. § 4.125 (a) and referred the claim to 
a VA examiner to attempt to substantiate the diagnosis of 
PTSD.  That has resulted in the Veteran's symptoms being 
attributed not to PTSD, but to depression and alcohol 
dependence in remission.  In the absence of a diagnosis of 
PTSD, supported by symptoms sufficient to diagnose PTSD in 
conformance with DSM IV, service connection for PTSD is not 
warranted.  

Increased Rating for Residuals of a Gunshot Wound to Muscle 
Group XVII

The Veteran was wounded in action by small arms fire in Korea 
in September 1950.  He sustained a gunshot wound to the 
abdomen causing multiple perforations of the small bowel.  
Records from a MASH unit indicate an exploratomy through the 
right rectus revealed multiple perforations in the small 
bowel.  The Veteran was then transferred to Tripler Hospital 
in Hawaii and to the continental United States for treatment.  
Records from the U.S. Naval Hospital in Philadelphia indicate 
the Veteran was admitted on October 13, 1950 and released 
from the hospital on December 21, 1950.  In October 1950 X-
rays of the hips were radiographically negative.  A bullet 
was seen projecting over the lateral aspect of the right 
ilium.  October 1950 operative records indicate a foreign 
body was removed from the trunk in the right iliac region.  A 
small incision was made in the line of skin cleavages, 
approximately three centimeters in length down to the bullet 
which was found external to the gluteus maximus muscle.  It 
was removed without difficulty.  Service records from January 
1951 reveal the Veteran was given a profile for weakness of 
the right leg secondary to a gunshot wound.  He was 
considered unfit for heavy duty requiring long marches.  The 
Veteran was examined for discharge in June 1952.  The only 
abnormality noted was a gunshot wound to the abdomen and a 
scar.  

In July 1953, the Veteran filed his claim for service 
connection for residuals of gunshot wounds.  A VA examination 
was conducted in October 1953.  A right rectus scar without 
herniation was noted.  The bullet entered the left upper 
quadrant of the abdomen and exited upwards of the right 
pelvic bone, above the hip joint.  The scars were well 
healed, with no herniation, or adherency.  There was no 
inguinal hernia.  The Veteran had full range of motion of the 
right knee and hip.  All movements were complete and 
unhindered.  The Veteran had diminished right knee reflexes 
when his right side was compared with his left.  All other 
reflexes were normal.  X-rays of the abdomen, including the 
pelvis, showed no evidence of bony abnormalities of the 
pelvic bones or lumbar vertebrae.  There was no evidence of 
soft tissue abnormality or calcifications.  There was no 
evidence of foreign bodies in the soft tissue.  The diagnoses 
were gunshot wound to the abdomen and right pelvic bone, 
healed.  Also diagnosed were residuals of synovitis of the 
right knee.  

An October 1953 rating decision granted service connection 
for a through and through gunshot wound of Muscle Group XVII.  
A 20 percent rating based on moderate muscle injury was 
assigned.  Also granted in the October 1953 rating decision 
was service connection for a gunshot wound of the intestines 
and synovitis of the right knee.  A 10 percent rating was 
assigned for the gunshot wound to intestines, based on the 
criteria for rating abdominal adhesions.  

October 1976 VA records noted the Veteran had an exploratory 
incision in the right lower back and gunshot wound entry in 
the left lower quadrant.  

The Veteran filed a claim for service connection for an 
increased rating for his residuals of gunshot wounds in 
November 2003.  

The Veteran was examined by VA in December 2003.  The Veteran 
had no additional surgery for his residuals of gunshot wounds 
since service.  He complained of daily pain in the right hip, 
thigh and knee.  The Veteran's past medical history included 
osteomyelitis, cellulitis of the foot, dermatophytosis, 
neuropathy, diabetes mellitus Type II, angiopathy, peripheral 
vascular disease, osteopenia, and osteoarthritis of the right 
knee.  The Veteran had an antalgic gait favoring his right 
leg with a kyphotic stance.  The Veteran had extension of the 
right hip to 25 degrees and abduction from 0 to 30 degrees 
actively, and from 0 to 35 degrees passively.  

In December 2004, the Veteran was seen at VA for an 
orthopedic consult.  The Veteran reported he had sustained a 
bullet wound to the back that paralyzed him for three months.  
He also reported a bullet wound that injured his right femur.  
Based on his physical examination the orthopedist stated the 
Veteran walked with a limp for two reasons, one because of 
recent surgery on his right foot and also because of 
shortening of his right lower extremity.  The Veteran had a 
15 degree flexion contracture of his right knee.  The right 
knee was stable.  There was moderate atrophy of the right 
thigh.  The Veteran had chronic indurated swelling of his 
right leg from the knee to the toes.  He had an absence of 
the right second toe secondary to his amputation (VA records 
indicate this was secondary to diabetes).  There was some 
lateral bowing of the proximal right femur.  His hip 
abduction was to 25 degrees.  There was a three centimeter 
shortening of his right lower extremity as compared to the 
left measuring from the anterior, superior iliac spine to the 
medial malleoli.  After reviewing the X-rays and magnetic 
resonance imaging, the orthopedist stated that in his opinion 
the Veteran had a comminuted fracture of the middle third, 
proximal third of the right femur which healed with varus and 
angulation.  The widening, in his opinion, was because of 
fragments and the position that they healed in.  

The Board remanded the Veteran's claim in January 2008, in 
part, to have him examined by VA to determine the severity of 
his residuals of gunshot wound to Muscle Group XVII.  
Examination revealed no deformity of the right hip.  The 
Veteran reported giving way of the hip.  The examiner stated 
there was no instability.  Although there was no stiffness or 
pain in the right hip, weakness was found.  There was no 
incoordination or decreased speed of joint motion.  The 
examiner stated the Veteran's condition did not affect the 
motion of the joint.  The examiner noted the Veteran had a 
slow gait.  Leg length measurements were equal at 37 inches.  
The Veteran had a slow gait with shortness of breath.  He was 
able to walk for 6 or 7 times without any change in gait, 
pain or fatigue.  X-rays of the right hip revealed 
osteoporosis, vascular calcification and an old healed 
fracture of the right proximal femur.  The Veteran had been 
employed as a diesel mechanic.  He had retired.  He stated he 
retired due to problems with his right leg.  

The examiner stated there was no definite indication of which 
muscles were involved, the claims folder only indicated the 
bullet was in the right iliac area, external to the gluteus 
maximus.  He found no evidence that a muscle had been 
injured, destroyed or traversed.  There was no intermuscular 
scarring.  The muscle function was normal in terms of 
comfort, endurance, and strength sufficient to perform 
activities of daily living.  There was no residual nerve or 
bone damage.  There was no evidence of muscle herniation, 
loss of deep fascia or muscle substance.  Motion of the joint 
was not limited by muscle disease or injury.  

Muscle injuries are rated based on the muscle group involved, 
the history of the injury, and objective findings of 
disability.  The first consideration in rating the Veteran's 
residuals of gunshot wounds in the area of the right iliac is 
to identify the muscle group involved.  

Service treatment records indicate the bullet was removed 
just external to the gluteus maximus muscle.  While the 
gluteus maximum muscle was not involved the muscle group in 
the surrounding area is Muscle Group XVII.  It includes the 
muscles of group 2 of the pelvic girdle, including the 
gluteus maximus, gluteus medius, and gluteus minimus.  They 
control the functions of extension of the hip, abduction of 
the thigh, elevation of the opposite side of pelvis, tension 
of fascia lata and iliotibial (Maissiat's) band, and acting 
with Muscle Group XIV in postural support of body steadying 
pelvis upon the head of the femur and condyles of femur on 
the tibia.  See 38 C.F.R. § 4.73, Diagnostic Code 5317 
(2008).  

Muscle injuries due to missiles are rated based on whether 
they are determined to be slight, moderate, moderately severe 
or severe.  The veteran's residuals of gunshot wound to 
Muscle Group XVII are currently rated as 20 percent 
disabling, based on moderate injury to Muscle Group XVII.  

The regulations define moderate injury as follows: Moderate 
disability of muscles.  (i) Type of injury. Through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.46(d)(2) (2008)

For a higher rating to be assigned there must be evidence of 
a moderately severe muscle injury.  A moderately severe 
injury to Muscle Group XVII is assigned a 40 percent rating.  

The regulations define it as follows: Moderately severe 
disability of muscles.  (i) Type of injury. Through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  (ii) History and complaint. Service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings. Entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups.  Indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2008).  

To determine if there is evidence of a moderately severe 
injury to Muscle Group XVII the Board first reviewed the 
service treatment records to determine the type of injury 
sustained.  The veteran's gunshot wound was not through and 
through.  There was an entry wound but the bullet was lodged 
in the area of the right hip and had to be removed.  It did 
however pierce the small bowel prior to coming to rest near 
the right iliac crest and could be described as being a deep 
penetrating wound.  Surgery was required for removal of the 
bullet.  There is no history of prolonged infection of that 
area, although the Veteran was treated for pneumonitis in the 
area of his bullet's entry.  As to the history, service 
treatment records document a period of hospitalization from 
October to December 1950 was required.  This could be 
considered a prolonged period of treatment.  There is 
however, no record of consistent complaint of cardinal signs 
and symptoms of muscle disability.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c)(2008).  

In January 2008, the VA physician found no weakness or 
incoordination.  The Veteran's antalgic gait was attributed 
in December 2004, not to his residuals of a gunshot wound to 
Muscle Group XVII, but to residuals of a fracture of the 
femur.  In addition, the physician who examined the Veteran 
in January 2008 stated muscle function was normal in terms of 
comfort, strength and endurance.  The impairment seen in the 
Veteran was what one found with age and medical problems 
including multiple surgeries on his feet for gangrene.  The 
Board has concluded the evidence does not demonstrate the 
Veteran has the cardinal signs and symptoms of muscle 
disability as defined at 38 C.F.R. § 4.56(c)(2008).  

The third factor for consideration is the objective findings.  
The records indicate the bullet entered in the left upper 
quadrant of the abdomen and lodged upward of the right pelvic 
bone.  In January 2008, there was no indication of loss of 
deep fascia or muscle substance.  Muscle strength was rated 
as 5.  Muscle strength is rated as from 0-5.  Five is 
indicative of active movement against full resistance without 
evidence of fatigue.  It is considered normal strength.  
There is no indication that the right hip joint has been 
impaired by either injury to the bone or muscles acting on 
the hip joint.  

As to the question of whether the Veteran is or was able to 
keep up with work requirements, the evidence of record 
reveals he retired at the age of 66.  He is not receiving 
Social Security Disability benefits.  He contends he stopped 
working because he was unable to depend on his right knee to 
support him on the job.  As is set out above, the Veteran's 
right leg complaints are related to a fracture of the right 
femur and impairment of the right knee.  The Veteran was 
employed as a diesel mechanic from 1978 to 1998.  The record 
does not reveal his gunshot wound residuals of Muscle Group 
XVII have been anything other than static since 1953.  

The Veteran contends he has pain in his right lower 
extremity, which he attributes to his gunshot wound residuals 
of Muscle Group XVII.  First, the Board notes the muscles 
involved control only extension and abduction of the hip and 
in concert with other muscle groups assist in maintaining 
posture.  They do not involve movement of the knee or foot.  
VA medical records reveal that peripheral vascular disease, 
diabetes mellitus, neuropathy and amputation of the right 
second toe have influenced the degree to which the Veteran is 
able to function.  In addition, he has residuals of a 
fracture of the right femur.  None of those disorders are 
service-connected.  Although the Veteran has attributed his 
fracture of the right femur to a gunshot wound in service, he 
has not filed a claim for service connection for the 
residuals of his fractured right femur.  

The evidence does not demonstrate either by type of injury, 
history or objective findings, that the Veteran has a 
moderately severe injury to Muscle Group XVII.  An increased 
rating for residuals of a gunshot wound to Muscle Group XVII 
is not warranted.  




ORDER

Service connection for PTSD is denied.  

An increased rating for residuals of a gunshot wound to the 
right hip, Muscle Group XVII, is denied.  


REMAND

The Veteran in his September 2008 statement raised a claim 
for an increased rating for his residuals of gunshot wounds 
to the abdomen.  The claim has not been adjudicated.  The 
rating for his service-connected residuals of gunshot wounds 
to the abdomen is a factor to be considered when determining 
if the Veteran is entitled to TDIU.  If an increased rating 
is assigned that may have an impact on the issue of 
entitlement to TDIU.  Therefore, the issues are inextricably 
intertwined.  Smith v. Gober, 236 F. 3d. 1370, 1372 (Fed. 
Cir. 2001).  

Before the issue of TDIU may be addressed by the Board, the 
claim for an increased rating for residuals of gunshot wounds 
to the abdomen must be adjudicated and the Veteran given 
notice of any decision and an opportunity to appeal.  

Accordingly, the case is REMANDED for the following actions:

As the issue of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disability is deemed to be "inextricably 
intertwined" with the issue of an 
increased rating for the Veteran's 
residuals of gunshot wounds to the 
abdomen, VA should take appropriate 
adjudicative action, and provide the 
appellant and his representative, notice 
of the determination and the right to 
appeal.  If a timely notice of 
disagreement is filed, the appellant and 
representative, if any, should be 
furnished with a statement of the case 
and given time to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


